Title: From George Washington to Alexander Hamilton , 3 September 1794
From: Washington, George
To: Hamilton, Alexander


               
                  Dear Sir,
                  [Germantown, Pa.] Wednesday 3d Septr 1794
               
               As I know nothing that calls me to the City to day, I shall not be there until tomorrow—which will be in time for common occurances.
               The contents of the enclosed are agreeable.  Yours always
               
                  Go: Washington
               
            